                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                              NORTHERN DISTRICT OF CALIFORNIA

                                   4                                           SAN JOSE DIVISION

                                   5

                                   6     JGX, INC., et al.,                                   Case No. 17-cv-00287-BLF
                                   7                     Plaintiffs,
                                                                                              ORDER GRANTING MOTION TO
                                   8              v.                                          ALLOW TIME FOR DISCOVERY
                                                                                              UNDER FEDERAL RULE OF CIVIL
                                   9     JOHN HANDLERY, et al.,                               PROCEDURE 56(D); AMENDING
                                                                                              BRIEFING SCHEDULE
                                  10                     Defendants.
                                                                                              [Re: ECF 66]
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           On April 17, 2019, Defendants Jon Handlery and Handlery Hotels moved for summary

                                  14   judgment and noticed a hearing on October 10, 2019. ECF 63. Per the Court’s case management

                                  15   order and the parties’ case management stipulation, the last day to hear motions for summary

                                  16   judgment is in January 2020 and fact discovery does not end until October 1, 2019. ECF 27, 32.

                                  17   On May 1, 2019, Plaintiffs JGX, Inc., Nick Bovis, Bovis Foods, LLC, and SMTM Technology,

                                  18   LLC filed a motion to allow time for discovery under Federal Rule of Civil Procedure 56(d) and to
                                  19   modify the briefing schedule for defendants’ motion for summary judgment. Mot., ECF 66. In

                                  20   the instant motion, Plaintiffs seek to extend the deadline to oppose the pending summary judgment

                                  21   motion to August 1, 2019, to allow them time to complete discovery necessary to oppose the

                                  22   motion. See generally Mot. Defendants oppose this extension but were willing to stipulate to

                                  23   extend the deadline to July 11, 2019. See Opp. at 1, n.1, ECF 71.

                                  24           Federal Rule of Civil Procedure 56(d) states that “[i]f a nonmovant shows by affidavit or

                                  25   declaration that, for specified reasons, it cannot present facts essential to justify its opposition, the

                                  26   court may: (1) defer considering the motion or deny it; (2) allow time to obtain affidavits or
                                  27   declarations or to take discovery; or (3) issue any other appropriate order.” In ruling on a Rule

                                  28   56(d) motion, a district court considers “whether the movant had sufficient opportunity to conduct
                                   1   discovery[;] whether the movant was diligent[;] whether the information sought is based on mere

                                   2   speculation[;] and whether allowing additional discovery would preclude summary judgment.”

                                   3   Martinez v. Columbia Sportswear USA Corp., 553 F. App’x 760, 761 (9th Cir. 2014).

                                   4          Having considered these factors, the Court holds that Plaintiffs may have more time to take

                                   5   discovery necessary to oppose the summary judgment motion. Fact discovery in this case does

                                   6   not close until October 1, 2019, and Defendants filed their motion well over six months before the

                                   7   deadline to do so. Courts in this district routinely provide nonmovants additional time to conduct

                                   8   discovery when neither the discovery deadline nor the deadline for dispositive motions has passed.

                                   9   See Violan v. On Lok Senior Health Servs., No. 12-CV-05739-WHO, 2013 WL 5978454, at *3

                                  10   (N.D. Cal. Nov. 7, 2013); ASUS Computer Int’l v. Round Rock Research, LLC, No. 12-CV-02099-

                                  11   JST, 2013 WL 5545276, at *2 (N.D. Cal. Oct. 8, 2013); LMD Integrated Logistic Servs., Inc. v.

                                  12   Mercer Distribution Servs., LLC, No. 10-CV-1381-BHS, 2011 WL 1456145, at *2 (W.D. Wash.
Northern District of California
 United States District Court




                                  13   Apr. 14, 2011) (“Although LMD argues that Defendants have waited several months to begin

                                  14   making discovery requests, the Court does not find that Defendants have exhibited a lack of

                                  15   diligence as the discovery cutoff in this case, as well as the dispositive motion deadline, are still

                                  16   months away.”). Moreover, the Court declines to find that Plaintiffs have not been diligent, as

                                  17   Defendants did not produce all discovery responses until December 2018, and Plaintiff now has

                                  18   key depositions scheduled (well within the discovery deadline). See Danitz Decl. ISO Mot. ¶ 4,

                                  19   ECF 66-1; Reply at 1 n.1, ECF 72. And Plaintiffs have demonstrated that much of the anticipated

                                  20   discovery exists and is essential to opposing the motion. See Danitz Decl. ¶¶ 5, 8. Finally,

                                  21   allowing the extension will not change any deadlines in the case except the briefing schedule on

                                  22   the summary judgment motion.

                                  23          Accordingly, Plaintiffs’ motion is GRANTED. Plaintiffs’ deadline to file an amended

                                  24   opposition is August 1, 2019 and Defendants’ deadline to file a reply is August 15, 2019.

                                  25          IT IS SO ORDERED.

                                  26   Dated: May 9, 2019

                                  27                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  28                                                     United States District Judge
                                                                                          2
